Order, Appellate Term of the Supreme Court, First Department, entered April 17, 2001, which affirmed an order of Civil Court, New York County (Timmie Eisner, J.), entered July 11, 2000, which conditionally granted respondent tenant’s motion to be restored to possession of the subject premises upon payment to petitioner landlord by a date certain of all rent arrears, eviction costs and attorney’s fees, unanimously affirmed, without costs.
Under the particular facts and circumstances of record in this summary nonpayment proceeding, Civil Court properly exercised its discretion and for good cause vacated the warrant of eviction so as to restore respondent to possession of the subject premises (see Parkchester Apts. Co. v Scott, 271 AD2d 273; Parkchester Apts. Co. v Heim, 158 Misc 2d 982, 983-984).
We have considered petitioner’s various arguments and find them unavailing. Concur — Nardelli, J.P., Tom, Lerner, Marlow and Gonzalez, JJ.